     2:13-cv-03399-BHH          Date Filed 05/06/19      Entry Number 194         Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

JACINDA GARDNER, individually and on behalf )
of all others similarly situated,           )
                                            )
                        Plaintiff,          )                 Case No. 2:13-cv-03399-BHH
                                            )
         v.                                 )
                                            )
COUNTRY CLUB, INC., d/b/a MASTERS           )
GENTLEMEN’S CLUB,                           )
                                            )
                        Defendant.          )


                  PLAINTIFF’S UNOPPOSED MOTION
    FOR AWARD OF ATTORNEY FEES, EXPENSES, AND SERVICE PAYMENTS


       Plaintiff Jacinda Gardner moves under Rule 23(h) for an award of attorneys’ fees in the

amount of $500,000, reimbursement of litigation expenses in the amount of $82,763.04, a

$10,000 service/incentive award to Plaintiff Jacinda Gardner, and $2,500 service/incentive

awards to each of the following Opt-in Plaintiffs who sat for depositions: Jessica Talbot, Leila

Kurri, Stephanie DeBaggis, and Charlotte Smith. This motion is made in connection with the

proposed class action settlement between Plaintiff Gardner Defendant Country Club, Inc. d/b/a

Masters Gentlemen’s Club, which was preliminarily approved by the Court on February 8, 2019.

As provided in the settlement agreement (ECF No. 190-3), Defendant has agreed not to oppose

the relief sought in this motion.

       In further support of this motion, a memorandum and declaration are being filed

contemporaneously herewith. A proposed order incorporating the relief requested herein will be

filed in conjunction with Plaintiff’s separate motion for final approval of the settlement.
    2:13-cv-03399-BHH   Date Filed 05/06/19   Entry Number 194        Page 2 of 3




Dated:   May 6, 2019                Respectfully submitted,

                                        /s/ T. Christopher Tuck
                                        T. Christopher Tuck [Fed. ID 9135]
                                        ctuck@rpwb.com
                                        RICHARDSON, PATRICK, WESTBROOK
                                        & BRICKMAN, LLC
                                        1037 Chuck Dawley Blvd., Bldg. A
                                        Mt. Pleasant, SC 29464
                                        Telephone: (843) 727-6515
                                        Facsimile: (843) 216-6509

                                        Gary F. Lynch
                                        glynch@carlsonlynch.com
                                        Jamisen A. Etzel
                                        jetzel@carlsonlynch.com
                                        Carlson Lynch, LLP
                                        1133 Penn Avenue, 5th Floor
                                        Pittsburgh, PA 15222
                                        412-322-9243 (p)
                                        412-231-0246 (f)

                                        Attorneys for Plaintiff and the Class




                                       2
     2:13-cv-03399-BHH         Date Filed 05/06/19     Entry Number 194        Page 3 of 3




                                     Certificate of Service

        I hereby certify that on May 6, 2019, the foregoing document was electronically filed

using the Court’s CM/ECF filing system, which will serve notice of the filing on counsel of

record for all parties.

                                                    /s/ T. Christopher Tuck

                                                    T. Christopher Tuck




                                                3
